                           IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON


 RICKY R. WASCHER and                                           Civ. No. 6:18-cv-01588-MC
 PATRICIA B. WASCHER,
                                                                ORDER
                  Plaintiffs,

        v.

 STATE OF WISCONSIN –
 DEPARTMENT OF REVENUE,
 STATE OF WISCONSIN – TAX
 APPEALS COMMISSION,
 PATRICIA CLARK,
 CARRIE KLOSS,
 KEVIN BRANDT,
 MARY NELSON,
 MAIA PEARSON,
 BONNIE JORSTAD,
 JOHN DOE and
 JANE DOE,

                  Defendants.


MCSHANE, Judge:

       Plaintiffs Ricky Wascher and Patricia Wascher bring this action for RICO conspiracy,

racketeering, fraud, breach of contract, conversion, libel, extortion, and blackmail against the

Wisconsin Department of Revenue, the Wisconsin Tax Appeals Commission, and various

individual defendants. Defendants move to dismiss for lack of personal jurisdiction. Because

Plaintiffs fail to allege that Defendants have sufficient contacts with the State of Oregon to

support general or specific jurisdiction, the motion is GRANTED and the case is DISMISSED

with prejudice.



1 –ORDER
                                         BACKGROUND

       Plaintiffs are Oregon residents who allege that Defendants engaged in racketeering by

communicating with Plaintiffs regarding a review of their 2013 Wisconsin tax filing. Plaintiffs

claim that Defendants impermissibly and maliciously expanded the scope of Plaintiffs’ tax

review when Plaintiffs refused to provide additional information regarding the 2013 filing.

       The Wisconsin Department of Revenue and the Wisconsin Tax Appeals Commission are

Wisconsin state agencies. Both agencies make determinations on various tax issues for the State

of Wisconsin. They are not located in Oregon and do not conduct business in Oregon.

       Plaintiffs allege thirty-two counts in their complaint related to Defendants’ alleged

conspiracy to engage in a pattern of racketeering activity and predicate acts. Plaintiffs request

two million dollars in compensatory damages and additional punitive damages.

                                           DISCUSSION

       Defendants move to dismiss for lack of personal jurisdiction. Plaintiffs submit no

response on the merits of the personal jurisdiction argument; instead arguing that the Fourteenth

Amendment provides this Court with federal question jurisdiction over their claims anywhere in

the United States. Whether a district court has federal question jurisdiction over a particular

action, however, is a different question than whether a district court has personal jurisdiction

over the particular defendants named in the action. Fed. R. Civ. P. 4(k)(1)(A) authorizes personal

jurisdiction in federal court only as far as it would be authorized in state court. By failing to

respond to Defendants’ personal jurisdiction arguments, Plaintiffs implicitly concede that

personal jurisdiction is not proper in this case. See adidas-Am., Inc. v. Payless Shoesource, Inc.,

546 F. Supp. 2d 1029, 1076 (D. Or. 2008); S. Nevada Shell Dealers Ass'n v. Shell Oil Co., 725 F.

Supp. 1104, 1109 (D. Nev. 1989). As such, Defendants’ motion is granted and the case is




2 –ORDER
dismissed. Despite the Plaintiff’s failure to address the issue, it is clear, based on the allegations

in the complaint, that this Court lacks personal jurisdiction over Defendants.1 Because Plaintiffs

proceed pro se, the basis for finding that the court lacks personal jurisdiction is discussed below.

           Where, as here, there is no applicable federal statute governing personal jurisdiction, a

district court must apply the law of the state in which it sits. See Fed. R. Civ. P. 4(k)(1)(A);

Panvasion Int’l, L.P. v. Toeppen, 141 F.3d 1316, 1320 (9th Cir. 1998). Oregon law authorizes

personal jurisdiction to the full extent permitted by the Due Process Clause of the U.S.

Constitution. See Or. R. Civ. P. 4L. To comport with the requirements of due process, a court

may only exercise personal jurisdiction over a non-resident defendant if that defendant has

sufficient “minimum contacts” with the forum state, such that the exercise of personal

jurisdiction would not “offend traditional notions of fair play and substantial justice.” Int’l Shoe

Co. v. Washington, 326 U.S. 310, 316 (1945) (citations and quotation marks omitted). A

defendant’s minimum contacts may be established through a showing of either general or

specific jurisdiction. Schwarzenegger v. Fred Martin Motor Co., 374 F.3d 797, 801 (9th Cir.

2004). Plaintiffs bear the burden of establishing either basis for personal jurisdiction, addressed

in turn.

I. General Personal Jurisdiction

           A defendant is subject to general jurisdiction if its contacts with the forum state are “so

continuous and systemic as to render it essentially at home” there. Daimler v. Bauman, 571 U.S.

117, 127 (2014) (citations and quotation marks omitted).



1
 After Defendants moved to dismiss, Plaintiffs moved for leave to file a Third Amended Complaint. Notably, the
Third Amended Complaint drops the individual defendants from the case. As a result, I discuss only the parties’
arguments for personal jurisdiction over the state defendants. However, the Third Amended Complaint does not
allege any facts resulting in this Court having personal jurisdiction over Defendants and would not change the
outcome of this case. Lastly, because granting leave to file the Third Amended Complaint would be futile, the
motion is denied.


3 –ORDER
       Here, there is no evidence that Defendants have sufficient contacts to support general

jurisdiction in Oregon. Defendants are Wisconsin State tax agencies that have no regular contacts

with Oregon. To the extent that they interact with residents outside of Wisconsin, it is only to

collect taxes owed to Wisconsin or resolve disputes thereof. Such contacts do not “approximate

physical presence in the forum state.” Schwarzenegger, 374 F.3d at 801 (citation omitted). It

would therefore be inconsistent with due process for the Court to exercise general jurisdiction

over Defendants.

II. Specific Personal Jurisdiction

       In the Ninth Circuit, courts apply a three-part test to determine whether the exercise of

specific jurisdiction over a non-resident defendant is appropriate:

       (1) the non-resident defendant must purposefully direct his activities or
       consummate some transaction with the forum or resident thereof; or perform
       some act by which he purposefully avails himself of the privilege of conducting
       activities in the forum, thereby invoking the benefits and protections of its laws;

       (2) the claim must be one which arises out of or relates to the defendant’s forum-
       related activities; and

       (3) the exercise of jurisdiction must comport with fair play and substantial justice,
       i.e. it must be reasonable.

Schwarzenegger, 374 F.3d at 802 (citation omitted). A plaintiff bears the burden of establishing

the first two elements of the test, after which the burden shifts to the defendant to “present a

compelling case” that the exercise of jurisdiction would not be reasonable. Burger King Corp. v.

Rudzewic, 471 U.S. 462, 477 (1985). “[I]f the plaintiff fails at the first step,” however, “the

jurisdictional inquiry ends.” Boschetto v. Hansing, 539 F.3d 1011, 1016 (9th Cir. 2008).

       The Ninth Circuit analyzes the purposeful direction requirement for cases sounding in

tort using the “effects” test from Calder v. Jones, 465 U.S. 783 (1984). Plaintiffs bring a number

of claims, but the case primarily falls under a civil RICO action, which sounds primarily in tort.



4 –ORDER
See Barantsevich v. VTB Bank, 954 F. Supp. 2d 972, 991 (C.D. Cal. 2013) (fraud and RICO wire

transfer violations sound in tort).

       The “effects” test requires that the defendant allegedly have: “(1) committed an

intentional act, (2) expressly aimed at the forum state, (3) causing harm that the defendant knows

is likely to be suffered in the forum state.” Dole Food Co. v. Watts, 303 F.3d 1104, 1111 (9th

Cir. 2002).

       It is clear that Defendants intentionally communicated with Plaintiffs regarding their

Wisconsin tax liability. We therefore move to the second element to determine if Defendants’

actions were “expressly aimed” at the forum state. To make this determination, courts look at

“the defendant's contacts with the forum State itself, not the defendant's contacts with persons

who reside there.” Walden v. Fiore, 571 U.S. 277, 285 (2014). Moreover, a “mere injury to a

forum resident is not a sufficient connection to the forum.” Picot v. Weston, 780 F.3d 1206, 1214

(9th Cir. 2015) (citing Walden, 571 U.S. at 290).

       Here, the only contacts Defendants have to the State of Oregon are the Plaintiffs. They

directed communications to Plaintiffs alone and affected no one other than Plaintiffs. Under

these facts, Defendants cannot have “expressly aimed” their actions at Oregon. As prior residents

of Wisconsin with outstanding tax liability, Plaintiffs’ injuries are “entirely personal” and

“would follow [them] wherever [they] might choose to live or travel.” Id. at 1215. Therefore,

Plaintiffs have failed to meet their burden of establishing specific personal jurisdiction over

Defendants.

       Additionally, even assuming plaintiffs met the first two prongs for establishing specific

jurisdiction, the third prong—that jurisdiction must be reasonable—tilts sharply in defendants’

favor. Plaintiffs’ tax dispute arose when plaintiffs were residents of Wisconsin. The gist of




5 –ORDER
plaintiffs’ tax dispute, which makes up the basis of their alleged federal claims, requires the

interpretation of Wisconsin tax laws and regulations.2 Although plaintiffs later moved to Oregon,

the mere fact that defendants mailed correspondence to plaintiffs in their new residence, which

happened to be in Oregon, does not make specific jurisdiction over defendants in Oregon

reasonable.

         Accordingly, the Court finds that it would be inconsistent with due process to exercise

specific jurisdiction over Defendants. Without a basis for general or specific jurisdiction,

Plaintiffs cannot move forward with their case in Oregon courts.

                                                  CONCLUSION

         For the foregoing reasons, Defendants’ motion to dismiss for lack of personal jurisdiction

is GRANTED and the case is DISMISSED with prejudice.

IT IS SO ORDERED.

         DATED this 13th day of December, 2018.


                                                          ______/s/ Michael McShane__________
                                                                    Michael J. McShane
                                                               United States District Judge




2
  Plaintiffs take great offense to the Tax Appeals Commission forwarding their appeal to the Department of
Revenue. But rather than violate Plaintiffs’ rights (as alleged here), this appears to be a simple act of courtesy as
one disagreeing with a Notice of Amount Due (as Plaintiffs certainly did here) must file an appeal not with the Tax
Appeals Commission (as Plaintiffs did), but with the Department of Revenue. It is only after receiving an adverse
decision from the Department of Revenue that one may appeal to the Tax Appeals Commission.
https://www.revenue.wi.gov/DOR%20Publications/pb505.pdf (last visited November 29, 2018). Additionally,
Plaintiffs’ claim that a Department of Revenue may not expand an inquiry based on information revealed during an
investigation of a tax filing is, to put it mildly, somewhat implausible. Labelling such an investigation a “conspiracy,”
“fraud,” or “a pattern of racketerring activity” borders, even at the motion to dismiss stage, as a frivolous claim.
Even assuming this Court had personal jurisdiction over the defendants, Plaintiffs allegations must be plausible in
order to survive a motion to dismiss. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).


6 –ORDER
